            Case 1:20-cv-08568-RA Document 28 Filed 02/12/21 Page 1 of 1


                                                                       USDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
-----------------------------------------------------------X           DATE FILED: 2/12/2021
                                                           :
BMO HARRIS BANK, N.A.,                                     :
                                                           :
                                         Plaintiff,        :
                                                           :            No. 20-CV-8568 (RA)
                           -v-                             :
                                                           :
THE GEHR GROUP.,                                           :                  ORDER
                                         Defendant.        :
                                                           :
---------------------------------------------------------- :
                                                           X

RONNIE ABRAMS, United States District Judge:

         On February 1, 2021, Defendant The Gehr Group filed a motion to dismiss the Complaint

for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). On

February 11, 2021, Plaintiff BMO Harris Bank, N.A. timely filed an amended complaint. As

Defendant has represented to the Court that the amended complaint addresses the jurisdictional

deficiencies raised in the motion to dismiss, that motion is denied as moot. The Clerk of Court is

respectfully requested to close the motion at docket number twenty-one (21).


SO ORDERED.

Dated:            February 12, 2021
                  New York, New York
                                                               ________________________________
                                                               Ronnie Abrams
                                                               United States District Judge
